Citation Nr: 0608901	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
asserted to be secondary to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1978 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision.  In March 
2004, a travel board hearing was held before the undersigned 
and in September 2004, the Board remanded for additional 
development.  


FINDING OF FACT

Pulmonary disorder was not present in service and has not 
been shown to be related to service, including exposure to 
asbestos in service.


CONCLUSION OF LAW

Pulmonary disorder, including as secondary to in-service 
asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in March 2002 and September 2004, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in June 2002 and a supplemental statement of the case 
(SSOC) in June 2005, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefit sought.  Further, the claims file reflects that the 
June 2005 SSOC contained the pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the June 2005 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was first 
adjudicated in September 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  While the 2002 and 2004 letters were not given prior 
to the first adjudication of the claim, the content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notices were 
provided, the case was readjudicated in June 2005.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA examination reports dated in December 1982 and September 
2004 have been obtained and there is no contention that 
additional relevant records have not been obtained.  The 
appellant has not indicated that he has any additional 
evidence to submit.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  
	
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  The clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  See Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Throughout the current appeal, the veteran has asserted that 
his military responsibilities as a boiler technician aboard a 
ship caused him to be exposed to asbestos and that this 
exposure resulted in his subsequent development of a lung 
disorder manifested by breathing problems.  See, e.g., March 
2004 hearing transcript (T.) at 2-8.

Form DD 214 confirms that the veteran served as a boiler man 
in the United States Navy.  This document also indicates that 
the reason for the veteran's discharge from active military 
service was a physical disability.

According to the service medical records, the veteran served 
aboard the USS DEWEY.  A report dated in May 1980 notes that 
the veteran was exposed to asbestos fibers during his navy 
service.  A June 1980 entry noted probable exposure to 
asbestos on a regular basis according to an evaluation on a 
Medical Surveillance Questionnaire.  The separation 
examination, which was completed in April 1982, determined 
that the veteran's lungs were normal.  Chest X-rays taken at 
that time were also normal.

In December 1982, the veteran underwent a VA examination, 
which found no lung problems on evaluation.  Pursuant to the 
September 2004 remand, the veteran was afforded another VA 
examination.  In the September 2004 VA examination report, 
the examiner indicated that the claims folder was reviewed.  
Upon examination, there was no evidence of any pulmonary 
tuberculosis.  The examiner further noted that there was no 
known history of pulmonary tuberculosis, no evidence of any 
active tuberculosis, no history of hemoptysis, weight loss, 
or any other symptoms consistent with tuberculosis.  The 
examiner concluded that the "veteran would not be at least 
as likely as not to have any tuberculosis that would be 
associated with his time in service."  

In another examination report on the same date, the veteran 
was diagnosed with chronic obstructive pulmonary disease and 
chronic continued tobacco use.  Noting the veteran's long 
term cigarette use and lack of evidence (radiological or 
medical) of asbestos related diseases, the examiner stated 
that the veteran's disorder was more likely due to his 
cigarette smoking and not an asbestos related disease.  
Specifically, the examiner found that "it would not be at 
least as likely as not that this veteran's current disorder 
would be related to his asbestos exposure, but much more 
likely related to the chronic continued cigarette smoking."  

While the veteran has a current diagnosis of a pulmonary 
disorder and he has presented evidence of asbestos exposure, 
service connection for a pulmonary disorder as secondary to 
asbestos exposure is unwarranted.  Service medical records 
are negative for pulmonary disorder during active duty and 
the first indication of a disorder was not until September 
2004.  The Board specifically remanded to determine the 
etiology of the veteran's disorder and the VA examiner 
concluded that the veteran's pulmonary disorder was not from 
asbestos exposure but more likely from smoking cigarettes.  
There was no suggestion that it was related to service.  
Accordingly, service connection is denied.  

To the extent that the veteran himself has claimed his 
pulmonary disorder is related to service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's pulmonary disorder was incurred in or is 
otherwise related to service, secondary to   asbestos 
exposure.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a pulmonary disorder, 
asserted to be secondary to in-service asbestos exposure, is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


